UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 10-2342


BIFENG LIU,

                 Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                 Respondent.


              On Petition for Review of an Order of the
                     Board of Immigration Appeals


Submitted:    June 9, 2011                   Decided:   July 19, 2011


Before MOTZ, GREGORY, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Stuart Altman, LAW OFFICE OF STUART ALTMAN, New York, New York,
for Petitioner.   Tony West, Assistant Attorney General, Ada E.
Bosque, Senior Litigation Counsel, Lindsay Corliss, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Bifeng      Liu,        a    native       and    citizen      of       the       People’s

Republic of China, petitions for review an order of the Board of

Immigration      Appeals          (“Board”)          denying      his   motion       to      reopen.

Finding no abuse of discretion, we affirm.

            We review the denial of a motion to reopen for abuse

of discretion.        8 C.F.R. § 1003.2(a) (2011); INS v. Doherty, 502

U.S. 314, 323-24 (1992); Mosere v. Mukasey, 552 F.3d 397, 400

(4th Cir. 2009).            The Board’s “denial of a motion to reopen is

reviewed with extreme deference, given that motions to reopen

are disfavored because every delay works to the advantage of the

deportable      alien       who    wishes       merely       to    remain      in    the       United

States.”     Sadhvani v. Holder, 596 F.3d 180, 182 (4th Cir. 2009)

(citations and internal quotation marks omitted).                                    The motion

“shall state the new facts that will be proven at a hearing to

be held if the motion is granted and shall be supported by

affidavits       or     other           evidentiary          material.”                  8    C.F.R.

§ 1003.2(c)(1)        (2011).            It    “shall       not    be   granted          unless    it

appears    to   the     Board       that       evidence      sought     to     be    offered      is

material     and      was     not       available        and      could      not     have       been

discovered or presented at the former hearing.”                              Id.

            This      court        has        also     recognized       three       independent

grounds on which a motion to reopen removal proceedings may be

denied:    “(1) the alien has not established a prima facie case

                                                 2
for the underlying substantive relief sought; (2) the alien has

not    introduced           previously       unavailable,               material     evidence;       and

(3) where          relief      is   discretionary,                 the    alien      would     not    be

entitled to the discretionary grant of relief.”                                      Onyeme v. INS,

146 F.3d 227, 234 (4th Cir. 1998) (citing INS v. Abudu, 485 U.S.

94, 104-05 (1988)).                    This court will reverse a denial of a

motion       to    reopen       only    if     it       is    “arbitrary,          irrational,         or

contrary to law.”               Mosere, 552 F.3d at 400 (internal quotation

marks omitted).

                  In    the    context       of     a    motion          to   reopen       immigration

proceedings,           a    prima   facie         showing          “‘includes        not    only     that

there is a reasonable likelihood that the statutory requirements

for    the    relief          sought    are       satisfied,            but   also     a    reasonable

likelihood that a grant of relief may be warranted as a matter

of discretion.’”              M.A. v. INS, 899 F.2d 304, 310 (4th Cir. 1990)

(quoting Marcello v. INS, 694 F.2d 1033, 1035 (5th Cir. 1983)

(emphasis omitted)).

                  We    conclude        that       the        Board       did     not      abuse      its

discretion finding that Liu failed to make a prima facie showing

that he was eligible for asylum.                               The evidence Liu submitted

fell    short          of   showing     that        he       had    a    well-founded         fear    of

persecution by the Chinese government based on his political

activities here in the United States.



                                                    3
           Accordingly,   we   deny       the   petition   for     review.      We

dispense   with   oral    argument    because       the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                             PETITION DENIED




                                      4